Citation Nr: 0814360	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-30 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a rating higher than 20 percent prior to 
February 4, 2004, for residuals of a left knee injury with 
traumatic arthritis and meniscectomy, and to a rating higher 
than 30 percent from February 4, 2004, to June 27, 2007.    

2. Entitlement to a rating higher than 10 percent for laxity 
of the left knee from June 12, 2003, to June 27, 2007. 

3. Entitlement to a rating higher than 10 percent for 
limitation of extension of the left knee from May 27, 2005, 
to June 27, 2007. 

4. Entitlement to a rating higher than 30 percent for a total 
left knee replacement from August 1, 2008.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2002, in July 
2003, and in June 2005, of a Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  At the hearing, the veteran 
submitted additional evidence along with a waiver in writing 
of the right to have the additional evidence initially 
considered by the RO.  Therefore, the Board may proceed with 
the appeal.  38 C.F.R. § 20.1304(c). 

In a rating decision in August 2007, the RO assigned a 
temporary total rating for a total left knee replacement 
effective from June 27, 2007, which terminates prospectively 
July 31, 2008, followed by a minimum rating of 30 percent 
rating.  As the temporary total rating is still in effect, 
the claim for a rating higher than the minimum rating, 
following the termination of the temporary total rating, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. Prior to February 4, 2004, the residuals of a left knee 
injury with traumatic arthritis and meniscectomy were 
manifested degenerative changes by X-ray and flexion to 90 
degrees with pain; from February 4, 2004, through June 27, 
2007, the residuals of a left knee injury with traumatic 
arthritis and meniscectomy were manifested by degenerative 
changes by X-ray and flexion to 30 degrees with pain. 

2. From June 12, 2003, to June 27, 2007, moderate recurrent 
subluxation or lateral instability was not shown. 

3. From May 27, 2005, to June 27, 2007, extension was limited 
to no more than 10 degrees. 


CONCLUSIONS OF LAW

1. Prior to February 4, 2004, the criterion for a 20 percent 
rating for residuals of a left knee injury with traumatic 
arthritis and meniscectomy has not been met; and from 
February 4, 2004, to June 27, 2007, the criterion for a 
rating higher than 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 &. Supp. 2007); 38 C.F.R. §§4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5256 
(2007).

2. From June 12, 2003, to June 27, 2007, the criteria for a 
rating higher than 10 percent for laxity of left knee have 
not been met.  §§ 1155, 5107(b) (West 2002 &. Supp. 2007); 
38 C.F.R. §§4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).

3. From May 27, 2005, to June 27, 2007, the criterion for a 
rating higher than 10 percent for limitation of extension for 
the left knee has not been met.  §§ 1155, 5107(b) (West 2002 
&. Supp. 2007); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002, in January 2004, and in July 
2004, and by the supplemental statement of the case, dated in 
May 2005.  The veteran was notified of the evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disability had gotten worse and the effect that worsening 
had in employment and on daily functioning.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of the 
claims.  The notice included the general provisions for the 
effective date of the claims and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating an increase in 
severity, except for the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in May and October 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
criteria of the Diagnostic Codes under which the veteran is 
rated, where as here the veteran already has notice of the 
pertinent Diagnostic Codes and the rating criteria as 
provided in the statements of the case, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims.  As the 
content error did not affect the essential fairness of the 
adjudication of the claims for increase, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
has afforded the veteran VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision in February 1994, the RO granted service 
connection for residuals of a left knee injury with traumatic 
arthritis.  In August 1994, the veteran underwent an 
arthroscopy with partial left lateral meniscectomy.  In a 
rating decision in September 1995, the RO assigned a 10 
percent rating for residuals of a left knee injury with 
traumatic arthritis and meniscectomy under Diagnostics Codes 
5010 and 5257.  

The current claim for increase was received in May 2002.  In 
a rating decision in September 2002, now on appeal, the RO 
increased the rating to 20 percent for residuals of a left 
knee injury with traumatic arthritis and meniscectomy under 
Diagnostics Codes 5010 and 5260.

VA medical records from 2001 through 2002 show that the 
veteran complained of swelling and near constant pain in the 
left knee with some impact on his ability to work as a truck 
driver.  The veteran had been evaluated for a total knee 
replacement, but given his young age, he was not considered a 
prime candidate.  He was treated with steroid injections and 
a series of Synvisc injections.  The veteran was issued a 
knee brace and a cane for ambulation. 

VA medical records from August 2001 to August 2002 show that 
the veteran was seen for complaints of left knee pain.  When 
reported, flexion of the left knee was in the range from 90 
degrees t 100 degrees.  There was no appreciable instability, 
laxity, or effusion.  X-rays revealed lateral compartment 
arthritis.  In August 2002, it was noted that conservative 
treatment had failed, and the veteran was unable to perform 
his job as a truck driver.  

On VA examination on June 12, 2003, the veteran complained of 
worsening pain in the left knee.  The veteran stated that he 
was employed as a security guard, which required him to be on 
his feet for long periods of time and worsened his condition.  
The examiner noted that the veteran walked with a limp and 
used a cane. 

On physical evaluation, the range of motion of the knee was 
to 110 degrees with some discomfort at 90 degrees.  There was 
some guarding.  The knee had 1+ lateral laxity, but was 
otherwise completely stable.  The McMurray's sign was 
negative.  The examiner diagnosed degenerative changes of the 
left knee with extensive marginal osteophytes.  The examiner 
also noted that the veteran had a history of manual labor and 
was having significant difficulty finding and maintaining 
suitable employment.  The examiner found that the veteran was 
not a candidate for total left knee replacement given his 
age.  

By a rating decision in July 2003, the RO granted a separate 
disability rating of 10 percent for laxity of the left knee 
under Diagnostic Code 5257, effective June 12, 2003, the date 
of the VA examination.  

VA medical records disclose that in August 2003 the veteran 
complained of chronic pain, stiffness, and occasional 
swelling of the left knee.  X-rays revealed degenerative 
changes of the left knee.  The varus and valgus stress tests 
were normal.  The veteran's employment restrictions were no 
prolonged standing, walking, sitting, bending, and stooping, 
and lifting no more than 15 pounds. 

On VA examination in February 2004, the veteran complained of 
progressively worse left knee pain and instability.  It was 
noted that the veteran had retired from driving a truck and 
now worked in security.  The veteran used a cane and wore a 
knee brace.  The complained of falling due to instability of 
the left knee despite the brace.  On physical evaluation 
flexion of the left knee was to 60 degrees with pain at 30 
degrees.  The veteran had zero degrees of extension.  There 
was 1 cm. instability. The Lachman's sign for ligament damage 
was negative.  

By a rating decision in March 2004, the RO increased the 
rating for limitation of flexion of the left knee to 30 
percent under Diagnostic Code 5260, effective February 4, 
2004.  



On VA examination in May 2005, the veteran complained of 
chronic daily pain and swelling of the left knee, which was 
aggravated by walking, standing, sitting, stooping, and 
climbing stairs, which effected him on the job as a security 
officer. The veteran stated that his knee locks up, causing 
him to fall.  

On evaluation, the left knee was swollen and very tender.  
Flexion was to 50 degrees with pain.  Extension was limited 
to -5 to 10 degrees with pain.  There was some laxity.  The 
medial and collateral ligaments were stable, as were the 
anterior and posterior cruciate ligaments.  There was mild 
crepitus.  The Lachman's tests were negative.  

The examiner noted weakness on range of motion.  An MRI of 
the left knee revealed moderate to severe osteoarthritis, 
particularly involving the lateral joint compartment and 
patellofemoral compartment with severe chondromalacia.  

By a rating decision in June 29, 2005, the RO granted a 
separate 10 percent rating for limitation of extension of the 
left knee under Diagnostic Code 5261, effective May 27, 2005.  

VA medical records show that in January 2006 the veteran was 
evaluated for continued progressive left knee pain and 
instability.  The veteran wore a brace and used a cane.  He 
stated that he had problems performing his duties as a 
security guard.  Range of motion of the knee was from 10 to 
85 degrees.  There was mild laxity to varus stretching, but 
not valgus.  There was no other instability. 

On VA examination in April 2007, the veteran complained of 
daily pain in the knee and that the knee gave way on a daily 
basis.  The veteran stated that he could only walk or stand 
for 5 minutes before having to sit down, which interfered 
with his ability to perform work duties as a security guard.  
The veteran wore a hinged knee brace to stabilize the knee.  
He walked with a slightly antalgic gait favoring the left leg 
in a slow and deliberate fashion.  On evaluation, there was 
no effusion.  The anterior and posterior cruciate ligaments, 
as well as the lateral and medial collateral ligaments were 
stable and intact.  There was 3 out of 5 muscle atrophy of 
the vastus lateralis muscle of the quadriceps muscle complex.  
Extension was to zero degrees, flexion was to 30 degrees and 
to 42 degrees after repetitive motion.  The veteran 
complained of pain throughout the entire arc of flexion with 
active and passive range of motion.  The examiner noted that 
loss of motion was thought to be due to lack of effort.  
Passive range of motion was to 120 degrees without any bony 
impairment of motion.  There was no apparent weakness, 
fatigability, or loss of coordination during or following 
repetitive motion.    

In June 2007, the veteran underwent total left knee 
replacement. 

By a rating decision in August 2007, the RO granted a 
temporary 100 percent evaluation for convalescence, following 
a total left knee replacement, effective June 27, 2007, the 
date of surgery.  At the termination of the temporary total 
rating August 1, 2008, a minimum rating of 30 percent is to 
be assigned.  The future assignment of the minimum rating of 
30 percent replaces the three separate ratings for the left 
knee. 

In February 2008, the veteran testified that he was still 
having knee problems after the knee replacement.  The veteran 
testified that before the knee replacement he had constant 
knee pain affecting his employment and daily activities. 

Laws and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Prior to the total knee replacement in June 27, 2007, the 
veteran had three separate ratings for his left knee: 

A 20 percent rating for residuals of a left knee injury 
with traumatic arthritis and meniscectomy under 
Diagnostics Codes 5010 and 5260 before February 4, 2004, 
and a 30 percent rating from February 4, 2004, through 
June 27, 2007;

A 10 percent rating for laxity of the knee under 
Diagnostic Code 5257 from June 12, 2003, to June 27, 
2007; and a 

A 10 percent rating for limitation of extension of the 
left knee under Diagnostic Code 5261 from May 27, 2005, 
to June 27, 2007. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion to 60 degrees is rated as zero percent, 
flexion limited to 45 degrees is rated 10 percent, flexion 
limited to 30 degrees is rated 20 percent disabling, and 
flexion limited to 15 degrees is rated as 30 percent, which 
is the maximum schedular rating under Diagnostic Code 5260.

Limitation of extension to 5 degrees is rated as zero 
percent; extension limited to 10 degrees is rated 10 percent, 
extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis under 
Diagnostic Codes 5003 and 5010 with limitation of motion of a 
knee under Diagnostic Codes 5260 and 5261 and for instability 
of the knee under Diagnostic Code 5257.  And a separate 
rating for each knee may be assigned for both limitation of 
flexion and limitation of extension.  VAOPGCPREC 9-04 (2004). 

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate recurrent subluxation or lateral instability.  A 
rating of 30 percent requires severe recurrent subluxation or 
lateral instability.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Analysis

A Rating Higher than 20 percent for Residuals of a Left Knee 
Injury with Traumatic Arthritis and Meniscectomy under 
Diagnostics Codes 5010 and 5260 
before February 4, 2004

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved. 

The criterion for the next higher rating based on limitation 
of flexion, 30 percent, is flexion limited to 15 degrees.  



VA medical records from 2001 through 2002 show that when 
reported flexion of the left knee was in the range from 90 
degrees to 100 degrees.  X-rays revealed lateral compartment 
arthritis.  On VA examination on June 12, 2003, the veteran 
complained of worsening pain in the left knee.  On physical 
evaluation, the range of motion of the knee was to 110 
degrees with some discomfort at 90 degrees.  There was some 
guarding.  

Based on findings from August 2001 to June 2003, flexion was 
limited to 90 degrees by pain.  As flexion to 90 degrees does 
not more nearly approximate flexion limited to 30 degrees, 
the criterion for the next higher rating under Diagnostic 
Code 5260, limitation of flexion, considering functional loss 
due to pain and 38 C.F.R. § 4.40. 4.45, 4.59, has not been 
met. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 20 for residuals of a left knee 
injury with traumatic arthritis and meniscectomy based on 
limitation of flexion before February 4, 2004. 

A Rating Higher than 30 percent for Residuals of a Left Knee 
Injury with Traumatic Arthritis and Meniscectomy under 
Diagnostics Codes 5010 and 5260 
from February 4, 2004, to June 27, 2007

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved. 

On VA examination in February 2004, flexion of the left knee 
was to 60 degrees with pain at 30 degrees.  On VA examination 
in May 2005, flexion was to 50 degrees with pain.  VA medical 
records show that in January 2006 range of motion of the knee 
was from 10 to 85 degrees.  On VA examination in April 2007, 
flexion was to 30 degrees and to 42 degrees after repetitive 
motion.  



Under Diagnostic Code 5260, the 30 percent rating is the 
maximum rating based on 
limitation of flexion, which equates to flexion limited to 15 
degrees.  And except for unfavorable anyklosis of the knee 
under Diagnostic Code 5256, which is not in evidence, there 
is no other potentially applicable Diagnostic Code. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 30 for residuals of a left knee 
injury with traumatic arthritis and meniscectomy based on 
limitation of flexion from February 4, 2004, to June 27, 
2007. 

A Rating Higher than 10 percent for Laxity of the Knee 
under Diagnostic Code 5257 from June 12, 2003, to June 27, 
2007

A separate rating may be assigned for instability of the knee 
under Diagnostic Code 5257 where there is arthritis.

By a rating decision in July 2003, the RO granted a separate 
disability rating of 10 percent for laxity of the left knee 
under Diagnostic Code 5257, effective June 12, 2003, the date 
of the VA examination. 

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate recurrent subluxation or lateral instability.  A 
rating of 30 percent requires severe recurrent subluxation or 
lateral instability.

VA medical records from August 2001 to August 2002 show that 
the veteran was seen for complaints of left knee pain.  When 
reported, there was no appreciable instability or laxity.  On 
VA examination on June 12, 2003, the knee had 1+ lateral 
laxity, but was otherwise completely stable.  VA medical 
records disclose that in August 2003 the veteran complained 
of chronic pain, stiffness, and occasional swelling of the 
left knee.  The varus and valgus stress tests were normal.  
On VA examination in February 2004, the veteran complained of 
progressively worse left knee pain and instability.  It was 
noted that the veteran had retired from driving a truck and 
now worked in security.  

The veteran used a cane and wore a knee brace.  The veteran 
complained of falling due to instability of the left knee 
despite the brace.  There was 1 cm. instability.  The 
Lachman's sign for ligament damage was negative.  On VA 
examination in May 2005, the veteran stated that his knee 
locks up, causing him to fall.  There was some laxity.  The 
medial and collateral ligaments were stable, as were the 
anterior and posterior cruciate ligaments.  The Lachman's 
test was negative.  

VA medical records show that in January 2006 there was mild 
laxity to varus stretching, but not valgus.  There was no 
other instability.  On VA examination in April 2007, the 
veteran complained of daily pain in the knee and that the 
knee gave way on a daily basis.  The anterior and posterior 
cruciate ligaments, as well as the lateral and medial 
collateral ligaments were stable and intact.  

During the appeal period, the lateral laxity of the left knee 
was described as 1+ or mild.  Otherwise, there was no other 
instability and the ligaments when tested were described as 
stable and intact.  There was no evidence of recurrent 
subluxation.  The 1+ or mild laxity that is shown does not 
more nearly approximate moderate lateral laxity under 
Diagnostic Code 5257.  

For these reasons, the preponderance of the evidence is 
against a rating higher than 10 for laxity of the left knee 
during the appeal and until June 27, 2007. 


A Rating Higher than 10 percent rating for Limitation of 
Extension of the Left Knee under Diagnostic Code 5261 from 
May 27, 2005, to June 27, 2007

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved. 

The criterion for the next higher rating based on limitation 
of extension, 20 percent, is extension limited to 15 degrees. 

Regarding limitation of extension of the left knee, the 
evidence of record shows that in May 2005, extension of the 
left knee was limited to -5 to 10 degrees with pain laterally 
and medially, and on VA examination in April 2007, extension 
was to zero degrees, which does not more nearly approximate 
limitation of extension to 15 degrees that is required for a 
20 percent rating under Diagnostic Code 5261, considering 
functional loss due to pain and 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

For the reasons stated, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
limitation of extension of the left knee throughout the 
appeal period and until June 27, 2007, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

A rating higher than 20 percent prior to February 4, 2004, 
for residuals of a left knee injury with traumatic arthritis 
and meniscectomy, and to a rating higher than 30 percent from 
February 4, 2004, to June 27, 2007, is denied.    

A rating higher than 10 percent for laxity of the left knee 
from June 12, 2003, to June 27, 2007, is denied. 

A rating higher than 10 percent for limitation of extension 
of the left knee prior from May 27, 2005, to June 27, 2007, 
is denied. 




REMAND

The veteran underwent total left knee replacement in June 
2007.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for one 
year following implantation of a knee prosthesis for a 
service-connected knee disability, a 100 percent rating is 
assigned, followed thereafter by a 60 percent schedular 
rating when there are chronic residuals consisting of severe 
painful motion or weakness or by a minimum rating of 30 
percent rating.

In February 2008, the veteran testified that he was awaiting 
a total knee revision. 

In light of the above, a reexamination is needed to verify 
the current severity of the knee disability following the 
total knee replacement.  38 C.F.R. § 3.327(a). Accordingly, 
the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination after July 31, 2008, that is, 
after the termination of the one-year 
period for the temporary total rating 
following the total knee replacement, to 
determine the current level of the left 
knee disability.  The claims folder should 
be made available to the examiner for 
review.  The examiner is asked to describe 
the following:  whether there is severe 
painful motion or weakness; ankylosis or 
limitation of extension, expressed in 
degrees; or loose motion in the 
prosthesis, requiring a knee brace.

2. After the development requested has 
been completed, adjudicate the claim.  If 
the veteran is not working, consider 38 
C.F.R. § 3.321(b), pertaining to 
unemployability.  If any benefit remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


